Exhibit 10.02

 

Form of Performance Award Agreement for CEO

 

This Performance Award Agreement (the “Agreement”), dated effective February 3,
2005, is by and between Valero Energy Corporation, a Delaware corporation
(“Valero”), and William E. Greehey, a participant (the “Participant”) in
Valero’s 2001 Executive Stock Incentive Plan, a plan approved by the Board of
Directors of Valero (the “Board”) on March 15, 2001, and approved by Valero’s
stockholders on May 10, 2001 (as may be amended, the “Plan”), pursuant to and
subject to the provisions of the Plan.

 

1.                                      Grant of Performance Shares.  Valero
hereby grants to Participant                     Performance Shares pursuant to
Section 6(d) of the Plan.  The Performance Shares represent rights to receive
shares of Common Stock of Valero, subject to the terms and conditions of this
Agreement and the Plan.

 

2.                                      Performance Period.  Except as provided
below with respect to a Change of Control (as defined in the Plan), the
“Performance Period” for any Performance Shares eligible to vest on any given
Normal Vesting Date (as defined below) shall be the three calendar years ending
on the December 31 immediately preceding the Normal Vesting Date.

 

3.                                      Vesting and Delivery of Shares.

 

A.                 Vesting.  The Performance Shares granted hereunder shall vest
over a period of three years in equal, one-third increments with the first
increment vesting on the date of the regularly scheduled meeting of the Board’s
Compensation Committee (“Meeting Date”) in January 2006, and the second and
third increments vesting on the Committee’s Meeting Dates in January 2007 and
January 2008, respectively (each of these three vesting dates is referred to as
a “Normal Vesting Date”), such vesting being subject to verification of
attainment of the Performance Objectives described in Paragraph 4 by the
Compensation Committee.  If the Committee is unable to meet in January of a
given year, then the Normal Vesting Date for that year will be the date not
later than March 31 of that year as selected by the Compensation Committee.

 

B.                 Delivery of Shares.  The shares of Common Stock that
Participant becomes eligible to receive as determined (a) on any Normal Vesting
Date, or (b) per the terms of Paragraph 5 below, shall not be issued or
delivered to Participant (or his estate) until the Participant dies, becomes
“disabled” (as contemplated in Section 409A of the Internal Revenue Code,
hereafter “IRC Section 409A”) or “separates from service” (as contemplated in
IRC Section 409A) with Valero, in accordance with the following:

 

(i)                  If Participant’s dies or becomes disabled, then the shares
of Common Stock shall be distributed to Participant (or his estate or heirs) as
soon as practicable following the date on which the Participant died or became
disabled; or

 

(ii)               if Participant separates from service from Valero, then the
shares of Common Stock shall be distributed to Participant upon the latter of:
(a) the date that is six months following the Participant’s separation from
service, or (b) January 1 of the year following the year in which Participant
separates from service.

 

C.                 Rights.  Until shares of Common Stock are actually issued to
Participant (or his estate) in settlement of the Performance Shares, neither
Participant nor any person claiming by, through or under Participant shall have
any rights as a stockholder of Valero (including, without limitation, voting
rights or any right to receive dividends or other distributions) with respect to
such shares, and Participant’s status with respect to the issuance of such
shares shall be that of a general creditor of Valero.

 

1

--------------------------------------------------------------------------------


 

4.                                      Performance Objectives.

 

A.                 Total Shareholder Return.  Total Shareholder Return (“TSR”)
will be compiled for a peer group of companies (the “Target Group”) for the
Performance Period immediately preceding each Normal Vesting Date.  TSR for each
such company is measured by dividing the sum of (i) the dividends on the common
stock of such company during the Performance Period, assuming dividend
reinvestment, and (ii) the difference between the price of a share of such
company’s common stock at the end and at the beginning of the period
(appropriately adjusted for any stock dividend, stock split, spin-off, merger or
other similar corporate events) by (iii) the price of a share of such company’s
common stock at the beginning of the period.

 

B.                 Target Group.  The applicable Target Group shall be selected
by the Compensation Committee, acting in its sole discretion, at the beginning
of the calendar year immediately preceding each Normal Vesting Date (or not
later than 90 days after the commencement of such calendar year).  The same
Target Group shall be utilized to determine the number of Performance Shares
vesting under all Performance Award Agreements of Valero having a similar Normal
Vesting Date, but the decision of the Compensation Committee as to the
composition of such Target Group shall be final.

 

C.                 Performance Ranking.  The TSR for the Performance Period for
Valero and each company in the Target Group shall be arranged by rank from best
to worst according to the TSR achieved by each company.  The total number of
companies so ranked shall then be divided into four groups (“Quartiles”).  For
purposes of assigning companies to Quartiles (with the 1st Quartile being the
best and the 4th Quartile being the worst), the total number of companies ranked
(including Valero) shall be divided into four groups as nearly equal in number
as possible.  The number of companies in each group shall be the total number
contained in the Target Group divided by four.  If the total number of companies
is not evenly divisible by four, so that there is a fraction contained in such
quotient, the extra company(ies) represented by such fraction will be included
in one or more Quartiles as follows:

 

Fraction

 

Extra Company(ies)

1/4

 

1st Quartile

 

 

 

1/2

 

1st Quartile
2nd Quartile

 

 

 

3/4

 

1st Quartile
2nd Quartile
3rd Quartile

 

Any performance shares not awarded as shares of Common Stock as a result of a
ranking in the 3rd or 4th Quartile will carry forward for one more Performance
Period; up to 100% of the Performance Shares carried forward may be awarded
based on Valero’s TSR during the next Performance Period, provided, that if any
Performance Shares are carried forward due to a ranking in the 3rd Quartile, no
such shares shall be awarded unless Valero’s TSR in the subsequent period is in
the 2nd or 1st Quartile.

 

2

--------------------------------------------------------------------------------


 

D.                      Vesting Percentages.  The number of shares of Common
Stock, if any, that Participant will be entitled to receive in settlement of the
vested Performance Shares will be determined on each Normal Vesting Date and,
subject to the provisions of the Plan and this Agreement, on such Normal Vesting
Date, the following percentage of the vested Performance Shares will be awarded
as shares of Common Stock to the Participant if Valero’s TSR during the
Performance Period falls within the following ranges:

 

Valero TSR Position

 

Percent of vested Performance
Shares to be awarded as
Shares of Common Stock

 

4th Quartile

 

0

%

3rd Quartile

 

50

%

2nd Quartile

 

100

%

1st Quartile

 

150

%

 

If Valero’s TSR is the highest achieved in the 1st Quartile for the Performance
Period, Participant shall be awarded a number of shares of Common Stock equal to
200% of the Performance Shares that vested during the Performance Period.

 

5.                                      Termination of Employment.  Except for a
Change of Control (described below), if Participant separates from service (as
contemplated under IRC Section 409A) with Valero for reasons other than his
termination for “cause” (as defined pursuant to the Employment Agreement then in
effect between Valero and Participant), or if Participant dies or becomes
disabled (as contemplated in IRC Section 409A), then upon the occurrence of such
an event, those Performance Shares that have not vested or have not been
forfeited and for which a Normal Vesting Date has not yet occurred shall be
deemed to have been earned and vested at the target level (2nd Quartile).  If
Participant’s separation from service is due to his termination by Valero for
“cause” (as defined pursuant to the Employment Agreement then in effect between
Valero and Participant), then those Performance Shares for which the Normal
Vesting Date has not yet occurred shall be forfeited as of the effective date of
termination of Participant’s separation from service.

 

6.                                      Change of Control.  If a Change of
Control occurs with respect to Valero, then each Performance Period with respect
to any Performance Shares that have not vested or been forfeited shall be
terminated effective as of the date of such Change of Control (a “Change of
Control Vesting Date”); the TSR for Valero and for each company in the Target
Group shall be determined for each such shortened Performance Period and the
percentage of Performance Shares to be received by the Participant for each such
Performance Period shall be determined in accordance with Paragraph 4 and shall
be distributed as soon as administratively practicable thereafter.  For purposes
of determining the number of Performance Shares to be received as of any Change
of Control Vesting Date, the Target Group as most recently determined by the
Compensation Committee prior to the date of the Change of Control shall be used.

 

7.                                      Plan Incorporated by Reference.  The
Plan is incorporated into this Agreement by this reference and is made a part
hereof for all purposes.  Capitalized terms not otherwise defined in this
Agreement shall have the meaning specified in the Plan.

 

8.                                      Limitation of Rights of Participant. 
With respect to any Performance Shares, the Participant shall not have any
rights that are not expressly conferred by the Plan and this Agreement or any
other Performance Award Agreement between Valero and the Participant.

 

3

--------------------------------------------------------------------------------


 

9.                                      No Assignment.  This Agreement and the
Participant’s interest in the Performance Shares granted by this Agreement are
of a personal nature, and, except as expressly permitted under the Plan,
Participant’s rights with respect thereto may not be sold, mortgaged, pledged,
assigned, transferred, conveyed or disposed of in any manner by Participant. 
Any such attempted sale, mortgage, pledge, assignment, transfer, conveyance or
disposition shall be void, and Valero shall not be bound thereby.

 

10.                               Successors.  This Agreement shall be binding
upon any successors of Valero and upon the beneficiaries, legatees, heirs,
administrators, executors, legal representatives, successors and permitted
assigns of Participant.

 

 

VALERO ENERGY CORPORATION

 

 

 

By:

 

 


 


 


KEITH D. BOOKE, EXECUTIVE VICE PRESIDENT

 

 

 

 

 

 

 

 

WILLIAM E. GREEHEY, Participant

 

4

--------------------------------------------------------------------------------